Case 2:20-cv-09816-AB-KES Document 9 Filed 12/07/20 Page 1 of 1 Page ID #:34



 1
 2
 3
 4
 5                                                                  JS-6
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    BEAUX SCHROEDER,                           Case No. 2:20-cv-09816 AB (KES)
12                Plaintiff,
13         v.                                              JUDGMENT

14    PAMONO POLICE OFFICER,
15                Defendant.
16
17
18         Pursuant to the Court’s Order Dismissing Action for Want of Prosecution,
19
20         IT IS ADJUDGED that this action is dismissed without prejudice.
21
22
23   DATED: December 7, 2020              ____________________________________
24                                        ANDRE BIROTTE JR.
                                          UNITED STATES DISTRICT JUDGE
25
26
27
28
